Order filed August 10, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00361-CV
                                  ___________
      IN THE INTEREST OF E.J.A., E.B.A., AND E.P.A., CHILDREN


                    On Appeal from the 245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010245


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 245th District Court informed this court that appellant had not requested
preparation of or made arrangements for payment for the reporter’s record. On
July 2, 2021, the clerk of this court notified appellant that we would consider and
decide those issues that do not require a reporter s record unless appellant, within
15 days of notice, provided this court with proof of payment for the record. See
Tex. R. App. P. 37.3(c). Appellant filed no reply.

       Unless appellant provides this court with proof the record has been requested
and payment arrangements have been made, appellants’ brief will be set due when
the clerk’s record is filed, and we will consider and decide those issues that do not
require a reporter’s record.



                                             PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.